Case: 17-30777      Document: 00514406001         Page: 1    Date Filed: 03/28/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30777
                                                                          March 28, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
In Re: Deepwater Horizon
__________________________________________

PORTO CASTELO, INCORPORATED

                                                 Plaintiff-Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.

                                                 Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-MD-2179


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
           This appeal arises from a Business Economic Loss (BEL) claim filed
under the Court Supervised Settlement Program (CSSP) established by the
class action settlement of civil claims stemming from the Deepwater Horizon



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30777     Document: 00514406001     Page: 2   Date Filed: 03/28/2018


                                  No. 17-30777

oil spill. Pursuant to the parties’ settlement agreement, disappointed BEL
claimant Porto Castelo, Incorporated had fourteen days to seek discretionary
review in the district court. Porto Castelo failed to meet the filing deadline and
the district court denied Porto Castelo’s motion to extend the time to file. Porto
Castelo appeals.
      Under Federal Rule of Civil Procedure 6(b)(1)(B), the district court can,
“for good cause, extend the time on motion made after the time has expired if
the party failed to act because of excusable neglect.” FED. R. CIV. P. 6(b)(1)(B).
We review motions for extension of time for abuse of discretion. See Lujan v.
Nat’l Wildlife Fed’n, 497 U.S. 871, 894–98 (1990); Geiserman v. MacDonald,
893 F.2d 787, 793 (5th Cir. 1990). Even assuming Porto Castelo has shown
that counsel’s personal troubles contributed to his oversight as to the filing
deadline, and that the circumstances presented here may constitute good cause
or excusable neglect, Porto Castelo has not shown that the district court abused
its discretion by declining to grant an extension. See McCarty v. Thaler, 376
F. App’x 442, 443–44 (5th Cir. 2010) (“Even if good cause and excusable neglect
are shown, it nonetheless remains a question of the [district] court’s discretion
whether to grant any motion to extend time under Rule 6(b).” (citing Lujan,
497 U.S. at 894–98)); cf. Hernandez v. Brazoria Cty., 21 F.3d 1108, 1994 WL
171620, at *4 (5th Cir. 1994) (“[T]he weight to be given counsel’s personal and
professional hardships is a matter within the discretion of the district court,
and one which the district court is best equipped to decide.”). Accordingly, the
district court’s denial of Porto Castelo’s motion to extend time is AFFIRMED.




                                        2